  Case 2:19-cr-00048-SDW Document 31 Filed 04/12/21 Page 1 of 4 PageID: 104




 NOT FOR PUBLICATION
                                  UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEW JERSEY


           CHAMBERS OF                                             MARTIN LUTHER KING COURTHOUSE
    SUSAN D. WIGENTON                                                      50 WALNUT ST.
   UNITED STATES DISTRICT JUDGE                                          NEWARK, NJ 07101
                                                                             973-645-5903

                                          April 12, 2021

Timothy M. Donohue, Esq.
Arleo & Donohue, LLC
622 Eagle Rock Avenue
West Orange, NJ 07052
Counsel for Defendant

Sean M. Sherman, Esq.
Office of the United States Attorney
970 Broad Street, Suite 700
Newark, NJ 07102
Counsel for Plaintiff


             LETTER OPINION FILED WITH THE CLERK OF THE COURT

       Re:     United States v. Jaron Corbett
               Criminal Action No. 19-48 (SDW)

Counsel:

       Before this Court are Defendant Jaron Corbett’s (“Defendant”) Motions for Compassionate
Release under the First Step Act, 18 U.S.C. § 3582(c)(1)(A). (D.E. 27, 29.) This Court having
considered the parties’ submissions, and for the reasons discussed below, denies Defendant’s
motions.

DISCUSSION
                                                A.
        Although a district court generally has limited authority to modify a federally-imposed
sentence once it commences, see Dillon v. United States, 560 U.S. 817, 825 (2010); United States
v. Epstein, Crim. No. 14-287, 2020 WL 1808616, at *2 (D.N.J. Apr. 9, 2020), the First Step Act
(“FSA”), 18 U.S.C. § 3582(c)(1)(A)(i), permits district courts to grant compassionate release
where there exist “extraordinary and compelling reasons” to reduce a sentence. The statute
provides, in relevant part, that:

       (A) [T]he court, upon motion of the Director of the Bureau of Prisons, or upon
       motion of the defendant after the defendant has fully exhausted all administrative
    Case 2:19-cr-00048-SDW Document 31 Filed 04/12/21 Page 2 of 4 PageID: 105




         rights to appeal a failure of the Bureau of Prisons to bring a motion on the
         defendant’s behalf or the lapse of 30 days from the receipt of such a request by the
         warden of the defendant’s facility, whichever is earlier, may reduce the term of
         imprisonment (and may impose a term of probation or supervised release with or
         without conditions that does not exceed the unserved portion of the original term
         of imprisonment), after considering the factors set forth in section 3553(a) to the
         extent that they are applicable, if it finds that—
         (i) extraordinary and compelling reasons warrant such a reduction . . . and that
         such a reduction is consistent with applicable policy statements issued by the
         Sentencing Commission . . . .

18 U.S.C. § 3582(c)(1). Accordingly, under the FSA, “a defendant seeking a reduction in his term
of imprisonment bears the burden of establishing both that he has satisfied (1) the procedural
prerequisites for judicial review, and (2) that compelling and extraordinary reasons exist to justify
compassionate release.” Epstein, 2020 WL 1808616, at *2. First, “a defendant seeking a reduced
sentence must ask the [Bureau of Prisons (BOP)] to do so on his or her behalf,” and either “wait
thirty days for the BOP to respond” or “exhaust all available administrative appeals after receiving
an adverse decision.” United States v. McDonald, Crim. No. 09-556, 2020 WL 3638280, at *3
(D.N.J. July 2, 2020) (citing United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020)). Then, a
court may reduce an inmate’s sentence pursuant to 18 U.S.C. § 3582(c)(1)(A) “if the court finds
that (1) extraordinary and compelling reasons warrant a reduction, (2) the reduction would be
consistent with applicable policy statements issued by the Sentencing Commission,1 and (3) the
applicable sentencing factors under § 3553(a) warrant a reduction.” United States v. Sparrow,
Crim. No. 18-653, 2020 WL 4364328, at *2 (D.N.J. July 30, 2020) (citation omitted).

                                                          B.
        On November 20, 2019, Defendant pleaded guilty to a one-count Superseding Information
charging him with possession of a firearm in violation of 18 U.S.C. § 922(g)(1). (D.E. 21; see
D.E. 23.) On March 6, 2020, this Court sentenced Defendant to 60 months of imprisonment. (D.E.
26.) On May 13, 2020, while incarcerated at the Metropolitan Detention Center in Brooklyn, New
York, Defendant requested that the BOP grant him compassionate release to home confinement,
citing his family’s hardship and need for his assistance. (See Govt. Ex. B; see also D.E. 30 at 2.)
The BOP denied Defendant’s request, citing the lack of evidence of his claim and his lack of
terminal or debilitating medical conditions. (See Govt. Ex. C; see also D.E. 30 at 2.) On June 9,
2020, Defendant moved pro se in this Court for a reduction of sentence, and this Court appointed
him with counsel. (D.E. 27, 28.)

       Defendant was subsequently moved to McKean Federal Correctional Institution (“McKean
FCI”) in Pennsylvania, where he is currently serving his sentence. (See D.E. 30 at 2.) On or about
December 28, 2020, Defendant filed a renewed application to the BOP for compassionate release,

1
  The Sentencing Commission’s relevant policy statement identifies medical conditions that meet the “extraordinary
and compelling” requirement as those where the defendant is (i) suffering from a terminal illness, or (ii) suffering
from a serious physical or medical condition, serious functional or cognitive impairment, or deteriorating physical or
mental health because of the aging process, “that substantially diminishes the ability of the defendant to provide self-
care within the environment of a correctional facility and from which he or she is not expected to recover.” U.S.S.G.
§ 1B1.13, cmt. n.1(A).



                                                           2
  Case 2:19-cr-00048-SDW Document 31 Filed 04/12/21 Page 3 of 4 PageID: 106




which the BOP denied on January 13, 2021, for lack of a qualifying medical condition. (See Govt.
Exs. D, E; see also D.E. 30 at 2.) Also sometime in January, Defendant tested positive for COVID-
19 and recovered without complications. (See D.E. 29-1 at 2; D.E. 30 at 3; Govt. Ex. F.) On
January 25, 2021, Defendant’s counsel filed a motion for compassionate release under the FSA,
which the Government opposed on March 3, 2021. (D.E. 29, 30.)

                                                C.
        Defendant is thirty-one years old and contends that complications from his past gunshot
wound and his recent COVID-19 diagnosis establish compelling and extraordinary reasons
justifying his release. (See D.E. 29-1 at 5–6.) Although this Court is sympathetic to Defendant’s
concerns for his health, these conditions alone do not amount to compelling reasons to justify early
release. Notably, the Centers for Disease Control and Prevention (“CDC”) do not include
complications from gunshot wounds, or physical trauma in general, on their list of underlying
medical conditions that increase the risk of severe illness from COVID-19. See CDC, People with
Certain Medical Conditions (last updated Mar. 29, 2021), https://www.cdc.gov/coronavirus/2019-
ncov/need-extra-precautions/people-with-medical-conditions.html. Nor has Defendant shown
that complications from his gunshot wound have substantially diminished his ability to provide
self-care, even when combined with the realities of COVID-19.

        Multiple courts in this district have denied compassionate release to inmates suffering from
gunshot injuries and/or other medical conditions that the CDC does not associate with increased
risk for severe illness from COVID-19. See, e.g., United States v. Grier, Crim. No. 18-652, 2021
WL 791842, at *4 (D.N.J. Feb. 26, 2021) (noting that defendant’s pain from a past gunshot wound,
even when combined with other health issues, did not present an extraordinary and compelling
reason for release); United States v. Mata, Crim No. 15-153, 2020 WL 6580768, at *2, *4 (D.N.J.
Nov. 9, 2020) (denying defendant’s motion for compassionate release where defendant suffered
from conditions not included in the CDC’s list); United States v. Hynes, Crim. No. 18-222, 2020
WL 6060984, at *1, *4 (D.N.J. Oct. 14, 2020) (denying motion for compassionate release where
defendant suffered from “ongoing pain, vomiting and gastrointestinal problems stemming from a
gunshot injury” and other health issues); United States v. Henries, Crim. No. 00-788, 2020 WL
4727090, at *2–3 (D.N.J. Aug. 14, 2020) (noting that defendant’s hepatitis B diagnosis did not
constitute an extraordinary and compelling reason for early release as the CDC’s list did not
include hepatitis B).

        Furthermore, Defendant has already been infected with and recovered from COVID-19
without suffering serious illness. (See D.E. 30 at 3.) Courts in this district have roundly denied
compassionate release to inmates who have contracted and subsequently recovered from COVID-
19 without serious illness. See, e.g., United States v. Reed, Crim. No. 13-787-03, 2021 WL 631921,
at *2–3 (D.N.J. Feb. 18, 2021) (denying motion for compassionate release where defendant “ha[d]
already been infected with and recovered from COVID-19 without suffering severe illness”);
United States v. Bell, Crim. No. 15-603, 2021 WL 303009, at *2–3 (D.N.J. Jan 29, 2021) (holding
that defendant’s fear of reinfection “d[id] not constitute extraordinary and compelling reasons
warranting a grant of compassionate release”); United States v. Warner, Crim. No. 13-782, 2021
WL 71588, at *3–4 (D.N.J. Jan. 8, 2021) (denying motion for compassionate release where
defendant did not show symptoms while infected with COVID-19 even though defendant’s
medical conditions could have otherwise presented an “extraordinary and compelling” reason).


                                                 3
  Case 2:19-cr-00048-SDW Document 31 Filed 04/12/21 Page 4 of 4 PageID: 107




        Even if this Court were to find that Defendant’s health conditions constituted an
extraordinary and compelling reason for release, it would still deny his motions because the
applicable sentencing factors under 18 U.S.C. § 3553(a) weigh against his early release. See, e.g.,
Hynes, 2020 WL 6060984, at *3–4 (finding that, while defendant’s health conditions presented an
extraordinary and compelling reason for release, the sentencing factors weighed against
compassionate release). This Court must ensure that, should Defendant’s sentence be reduced, the
reduced sentence still “reflect[s] the seriousness of the offense” and “promote[s] respect for the
law.” See 18 U.S.C. § 3553(a)(2)(A). Here, Defendant unlawfully possessed a firearm, and
officers observed him pointing it at two individuals. (See D.E. 30 at 6.) Defendant also has a
substantial criminal history, including a prior robbery. (See id.); see also 18 U.S.C. § 3553(a)(1)–
(2). Furthermore, Defendant’s current 60-month sentence is on the lower side of the Sentencing
Guidelines range of 57 to 71 months’ imprisonment for his offense and below the stipulated
sentence of 70 months’ imprisonment that Defendant agreed was reasonable when he pleaded
guilty. (See D.E. 30 at 6.) A reduction in Defendant’s sentence would therefore create an
“unwarranted sentence disparit[y] among defendants with similar records who have been found
guilty of similar conduct.” 18 U.S.C. § 3553(a)(6); see Kimbrough v. United States, 552 U.S. 85,
107 (2007) (noting that “uniformity remains an important goal of sentencing”). This Court will
therefore deny Defendant’s motions.

CONCLUSION

      For the foregoing reasons, Defendant’s Motions for Compassionate Release are DENIED.
An appropriate order follows.

                                                     ___/s/ Susan D. Wigenton_____
                                                     SUSAN D. WIGENTON, U.S.D.J.

Orig: Clerk
cc:   Parties




                                                 4
